 1
 2
 3
 4
 5
 6
 7
 8                         UNITED STATES DISTRICT COURT
 9                       SOUTHERN DISTRICT OF CALIFORNIA
10
11   SHEILA DASHNAW et al.,                          Case No.: 17cv159-L(JLB)
12                                  Plaintiff,
                                                     CLASS ACTION
13   v.
                                                     ORDER GRANTING IN PART
14   NEW BALANCE ATHLETICS, INC.,
                                                     AND DENYING IN PART THE
15                                Defendant.         JOINT MOTION TO MODIFY
                                                     NOTICE PLAN, CLASS NOTICE,
16
                                                     AND SETTLEMENT
17                                                   IMPLEMENTATION DATES
18         On January 24, 2019, the Court issued the Order Granting Plaintiff's Second
19   Renewed Motion for Preliminary Approval of Settlement. (See doc. no. 108 ("Jan. 24
20   Order") and doc. no. 106 ("Sec. Renewed Mot."), respectively.) Among other things, the
21   January 24 Order preliminarily approved the proposed class action settlement contained
22   in the Amended Settlement Agreement signed December 7, 2018 (doc. no. 106-3
23   ("Settlement")), set the content and procedure for a full length and summary notice to the
24   settlement class (Jan. 24 Order Exs. A & B, collectively, "Notice"), and provided a
25   schedule through the final settlement approval hearing. On February 15, 2019, the
26   parties filed the pending Joint Motion to Modify Notice Plan, Class Notice, and
27   Settlement Implementation Dates (doc. no. 110 ("Joint Mot.")), seeking relief from
28   failure to timely comply with the January 24 Order. They seek to delay Notice
                                                 1
 1   distribution and increase the Notice cost to the putative Class members by $20,000. For
 2   the reasons which follow, the Joint Motion is granted in part and denied in part.
 3          A.    Effect of Proposed Changes on the Preliminary Settlement Approval
 4          The parties explain that they did not comply with the January 24 Order because
 5   they discovered the summary notice was too long for the 1/8 page ad they had proposed
 6   in their Second Renewed Motion, and that a 1/4 page ad is needed, which will increase
 7   the Notice expense from the $200,000 estimate in the Settlement (Settlement ¶ III.A.1),
 8   to $220,000 (Decl. of Jeanne Finegan (doc. no. 110-1 ("Finegan Decl.") ¶ 3). According
 9   to the parties, this will decrease the settlement fund available to the Class members;
10   however, the estimated claim payments will be reduced by less than $0.25. (Joint Mot.
11   at 3-4.)
12          Because the monetary effect on the projected individual Class member recovery is
13   small, the change to a 1/4 page ad does not alter the Court's finding in the January 24
14   Order that the terms of the Settlement are in the range of possible approval as fair,
15   reasonable and adequate under Federal Rule of Civil Procedure 23(e). Accordingly, the
16   request to modify the January 24 Order to accommodate the higher cost of a larger print
17   ad is granted.
18          B.    Enlargement of Time
19          The parties request to delay the distribution of Notice by two weeks or more, and
20   the final settlement approval hearing by approximately six weeks. (Joint Mot. at 5.) A
21   showing of good cause is required to enlarge time for compliance with an order. Fed. R.
22   Civ. Proc. 6(b). The Joint Motion was filed on February 15, 2019, more than a week
23   after some of the due dates set in the January 24 Order had already passed. (See
24   Settlement ¶ IV.B.1. & 3 (notice by email and publication due Feb. 7, 2019).) When, as
25   here, the request for extension is made after the time had already passed, the requesting
26   party must show excusable neglect. Fed. R. Civ. Proc. 6(b)(1)(B). In determining
27   whether to grant an extension for excusable neglect, the Court looks to four equitable
28   factors:
                                                2
 1         (1) the danger of prejudice to the non-moving party, (2) the length of
           delay and its potential impact on judicial proceedings, (3) the reason for
 2
           the delay, including whether it was within the reasonable control of the
 3         movant, and (4) whether the moving party's conduct was in good faith.
 4
 5   Pincay v. Andrews, 389 F.3d 853, 855 (9th Cir. 2004) (citing Pioneer inv. Servs. Co. v.
 6   Brunswick Assoc. Ltd. Ptnshp, 507 U.S.380, 395 (1993)).
 7         The parties contend that they did not comply with the January 24 Order because
 8   they discovered that "the new Court Approved Summary notice at 1,100 words is more
 9   than double the word count that would fit in [the proposed 1/8 page] ad unit." (Finegan
10   Decl. ¶ 3.) The summary notice the parties proposed in their Second Renewed Motion
11   contained 973 words. (See doc. no. 106-5.) If 1,100 words is more than double the word
12   count that will fit a 1/8 page ad, then 973 words surely came very close. With the
13   exercise of due diligence, the parties should have known when they filed their Second
14   Renewed Motion that the 1/8 page ad they were proposing was grossly inadequate. They
15   offer no explanation why they could not discover this error before filing their motion on
16   December 7, 2018, much less why their delay is excusable. The parties selected and
17   retained Heffler Claims Group as the Settlement Administrator. With the Settlement
18   Administrator's assistance, they were in the best position to discover the error before
19   filing. Although there is no apparent evidence of bad faith, the Court finds that the Class
20   Counsel and the Settlement Administrator failed to perform their duties with due
21   diligence.
22         If all that were at stake with the Joint Motion were the parties' relative interests in
23   this litigation, the Joint Motion could easily be denied. In the class action context,
24   however, the Court is primarily concerned with prejudice to the putative Class members.
25   Although the moving parties failed to give any plausible explanation for their oversight,
26   the Court is not in the position to deny their request for extension of time, because it
27   would deprive the putative Class members of their choice to participate in the
28   Settlement.
                                                 3
 1         For the foregoing reasons, the request for extension of time is granted, but only
 2   insofar as it does not unduly delay Settlement administration. The January 24 Order is
 3   supplemented and amended as follows:
 4         1.     The Settlement Administrator shall forthwith, and in no event later than
 5   February 22, 2019, disseminate the long form notice and publish the summary notice
 6   with changes as approved in this Order.
 7         2.     The Settlement Administrator shall forthwith, and in no event later than
 8   March 1, 2019, send the hard copy summary notices with changes as approved in this
 9   Order.
10         3.     No later than March 14, 2019, the Settlement Administrator shall re-send
11   hard copy summary notices which were returned as undeliverable.
12         4.     No later than June 6, 2019, the Class members shall submit their claims or
13   requests for exclusion, if any, by following instructions in the long form notice.
14         5.     To the extent Class members choose to file written objections, they are
15   encouraged to do so no later than June 14, 2019. Any replies to objections shall be filed
16   no later than June 21, 2019.
17         6.     No later than June 21, 2019, Plaintiffs shall file their motion for final
18   approval of the Settlement. In addition to the requirements stated in the January 24
19   Order, the motion papers shall include a detailed breakdown of fees and costs incurred
20   by the Settlement Administrator, which must include the invoice for publishing the
21   summary notice in print as well as other vendor invoices.
22         7.     To the extent any Class members choose to file a Notice to Appear, they
23   are encouraged to do so no later than July 8, 2019.
24         8.     The final approval hearing is continued to July 15, 2019 at 10:30 a.m.
25         C.     Changes to the Notice Content
26         The parties request to make three changes to the Notice content. They request
27   that (1) the notices reflect the new schedule leading to the final approval hearing; (2)
28   the notices incorporate the increased cost; and (3) the Class members, should they
                                                 4
 1   chose to submit written objections to the Settlement, be directed to file them with the
 2   Court instead of also submitting them to the Settlement Administrator.
 3         Based on the findings in Sections A. and B. above, the request to amend the
 4   Notice is granted. The January 24 Order is supplemented and amended to permit
 5   changing the Notice to reflect (1) the dates set forth in Section B. above; (2) the
 6   increased cost of printed ad notice discussed in Section A. above; and (3) the change
 7   in the procedure for objecting to the Settlement, i.e., written objections to the
 8   Settlement, if any, need not be submitted to the Settlement Administrator, but may be
 9   filed with the Court.
10         D.     Change to the Manner of Distributing Summary Notice in Print
11         Finally, the parties request that the summary notice be published in print in the
12   People Magazine's California edition instead of the Los Angeles Times as
13   recommended in the Second Renewed Motion (Decl. of Jeanne Finegan (doc. no. 106-
14   14) ¶¶ 14, 24) and approved in the January 24 Order. They claim this is necessary to
15   reduce the cost of the larger ad size. While a 1/4 page ad in the Los Angeles Times, 4
16   times a week (see Finegan Decl. (doc. no. 106-14) ¶ 14), would increase the cost of
17   notice by $30,000, the same size ad in People Magazine's California edition
18   (presumably only once a week) will increase it by $20,000. (See Finegan Decl. ¶ 3.)
19   The Claim Administrator assures that publication in the People Magazine's California
20   edition will not reach fewer, but slightly more putative Class members. (Id. ¶¶ 2-6 &
21   nn.1-3.)
22         Based on the representations in the parties' briefing and declarations, the Court
23   finds that changing print publication of the summary notice to People Magazine's
24   California edition will not diminish the adequacy of notice to meet due process
25   requirements and requirements of Federal Rule of Civil Procedure 23(c)(2) and (e)(1).
26   The request to change the publication is therefore granted.
27         For the foregoing reasons, the Joint Motion is granted in part and denied in part
28   as stated above. This Order amends and supplements the January 24 Order. Unless
                                             5
 1   expressly stated herein, all duties and obligations imposed by the Settlement and the
 2   January 24 Order remain in effect. The Court is not inclined to entertain any further
 3   requests for modification to the Notice and Settlement administration process. This
 4   Order shall forthwith be posted on the Settlement website.
 5         IT IS SO ORDERED.
 6
 7   Dated: February 20, 2019
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                               6
